NOTE: This order is nonprecedential.

   Wntteb ~tate~ ([ourt of ~eaI~
       for tbe jfeberaI <!Ctrcutt

                 RONALD D. GILBERT,
                  Claimant-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                        2012-7006


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-0705, Judge Lawrence B.
Hagel.


                      ON MOTION


    Before LOURIE, SCHALL, and DYK, Circuit Judges.
PER CURIAM.
                       ORDER
    Ronald D. Gilbert objects to the court's dismissal of
his appeal for lack of jurisdiction, which we construe as a
motion for reconsideration.
   Upon consideration thereof,
GILBERT v. SHINSEKI                                         2

      IT Is ORDERED THAT:
      The motion is denied.


                                FOR THE COURT


      DEC 1 1 2012              lsI Jan Horbaly
         Date                   Jan Horbaly
                                Clerk


cc: Ronald D. Gilbert
                                               FILED
    K. Elizabeth Witwer, Esq.        u.s.THE FEDERAL r.mcuITFOR
                                          COURT OF APPEALS
s23
                                          DEC 11 ~012
                                              JANHORBALY
                                                 CLERK